DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
A.	The amendment dated 7/7/22 has been entered into the record.

B.	Claims 25-28 and 30-42 are the subject of this Office Action.

C.	Ferrara et al. is not provided with the Office Action are available online. However, if Applicants are unable to obtain a copy, they may contact the Examiner.



2. Specification
	The objection to the specification has been withdrawn in view of Applicants’ amendments to the Brief Description as well as to Figure 4.




3. Claim Rejections - 35 USC § 112(a) – scope of enablement
A.	Claims 25-28 and 30-42 remain rejected for the reasons already of record on pages 4-5 of the Office Action dated 7/7/22. Applicants argue that “preventing” was removed from the claims. Therefore, this aspect of the rejection has been withdrawn. In addition, Applicants argue that currently amended claim 25, which recites active mutations, are sufficient to specify the patients having the types of diseases that can be treated with the claimed ALK2 antibody. This argument has been considered, but is not deemed persuasive. While the mutations indicate which patient can potentially be treated, the issue remains that the specification does not provide any guidance or working examples of any actual treatment. Even if the genus of ALK2 antibodies is described, the specification does not teach antibodies which are able to treat any diseases. It is noted that numerous mutations are recited in claim 25. It is not clear how these mutations would affect the tertiary structure of the ALK2 protein and affect antibody binding. Therefore, it is not known which, if any, antibodies in the genus, other than those recited in claim 26, would act as claimed.

B.	The rejection over claim 38 has been withdrawn in view of Applicants’ amendment to change the dependency to claim 26.




4. Claim Rejections - 35 USC § 112(a) – written description
	Claims 25-28 and 30-42 remain rejected for the reasons already of record on page 7 of the Office Action dated 7/7/22. Applicants argue that currently amended claim 25, which recites active mutations, are sufficient to specify the patients having the types of diseases that can be treated with the claimed ALK2 antibody. Applicants further argue that they have evidence that various antibodies show concentration-dependent effects in various screening assays. Applicants further cite case law. In conclusion, Applicants argue that they were in possession of the genus of antibodies that can bind to the mutated ALK2 of the claims.
These arguments have been considered, but are not deemed persuasive. First, the Examiner takes no issue with the case law. However, the issue here is twofold. First, while various screening assays can be used to identify antibodies, this situation would be similar to that in AbbVie Deutschland GmbH & Co. v Janssen Biotech, Inc., 759 F.3d 1285 (Fed. Cir. 2014), in which antibodies which were derived from a parent antibody were found to be not representative of the entire genus of antibodies.  Specifically, AbbVie had disclosed numerous examples of antibodies which were derived from a common parent antibody.  However, although AbbVie appeared to have disclosed many different antibodies, they did not appreciably differ in terms of sequence identity and structural similarity from the parent antibody, with many of the variable regions of derived antibodies differing from the parent antibody by only 1-2 amino acid differences. Centocor, the accused infringer of AbbVie’s antibodies, introduced evidence that its own antibody differed considerably from the antibodies disclosed by AbbVie, showing that AbbVie’s antibodies were not representative of the entire genus.
In the instant case, the specification appears to have described the antibody comprising CDRs derived from the same antibody.  It is known in the art that a given epitope can produce many structurally distinct antibodies.  For example, Ferrara et al (mAbs, 2015, Vol. 7, No. 1, p. 32-41) teaches that an initial antibody library can have a diversity of over 3 x 1011 antibodies, with approximately 105 to 106 antibodies that have some degree of reactivity to the antigen.  Furthermore, when the diversity of these polyclonal antibodies was assessed by deep sequencing, the number of unique heavy chain CDR3s ranged from 74 to 460 for 6 different analyzed polyclonal antibodies (see p. 35-36).  Thus, it is clear from the art that a given antigen can produce a large number of potential antibodies, each with a potentially very distinct binding region in terms of the sequence of the required binding site CDRs.  Given this, one of ordinary skill would not view the disclosure of one antibody and its potential derivatives having minimal variation from the parent, as descriptive of the entire genus of antibodies that meet the claim limitations. 
However, assuming arguendo that the genus of ALK2-binding antibodies is described, the specification does not teach antibodies which are able to treat any diseases. It is noted that numerous mutations are recited in claim 25. It is not clear how these mutations would affect the tertiary structure of the ALK2 protein and affect antibody binding. Therefore, it is not known which, if any, antibodies in the genus, other than those recited in claim 26, would act as claimed.

	


5. Conclusion
	No claim is allowable.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647